Bronson, Chief Justice,
struck out,
Proof of service of rule to plead, - - - - $0 50
do do final order for bill of particulars, - - 50
Notice of motion to refer at circuit, and proof of service
(not done),...... 75
Attorney and counsel fee on motion to refer at circuit,
not chargeable (5 Hill, 556), - - - 3 00
Proof of service of bill of particulars, - 50
do do notice of hearing for referee and party
4s and 4s,......1 00
Two copies subpoena,..... 50
Proof of service of costs for taxation, - 50
Copy costs, charged before, or twice, - 50
[*214] *Proof of service of do, - ■ - 50
Travel fee of Gilbert (6 Wend. 548), - 12 00
'$20 25
Deduct for mistake of taxing officer against the plaintiff, .......3 16
$17 09
The affidavit as to the other witnesses was insufficient, but the question was not raised before the taxing officer, which the defendant makes here.
Ordered, That $17.09 be deducted from the bill of costs as taxed on the 13th of June last, and be allowed to the defenf - ant on the judgment and execution.